Citation Nr: 1138009	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  

In April 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has been shown to be causally or etiologically related to the Veteran's military service.

3.  Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for bilateral hearing loss and tinnitus on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that he has hearing loss and tinnitus as the result of acoustic trauma from air base noise, firing weapons, and working as a teletype intercept.  He testified that he began experiencing tinnitus during basic training that has continued since that time.

The Veteran's service treatment records are absent for complaints, treatment, findings, and diagnoses of hearing loss or tinnitus.  However, it does appear that his audiometric readings increased in severity from entrance to separation.

On the authorized audiological evaluation in April 1968 at service entrance, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10

-5
LEFT
-5
-5
-10

-10

On the authorized audiological evaluation in November 1971 taken at service separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

Thus, it appears that the Veteran's hearing acuity worsened from entrance to separation.

The first post-service indication of hearing loss was in a July 2008 VA treatment entry wherein it was noted that the Veteran had been hard of hearing and had tinnitus for many years.

In June 2009, the Veteran had a QTC examination.  Following examination and review of the Veteran's contentions, the examiner diagnosed bilateral sensorineural hearing loss and bilateral persistent tinnitus.  The examiner opined that it was at least as likely as not that the etiology of bilateral tinnitus was due to military noise exposure.  The examiner also opined that the Veteran's current hearing loss was less likely than not caused by or related to his duties of teletype intercept or due to firing weapons.  

The Board observes that the examiner provided one favorable and one unfavorable opinion.  However, the VA opinions are not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the examiner provided no rationale for her conclusions.  Further, it is unclear whether the examiner reviewed the claims file.  Because the examiner provided no rationale for the opinions, the Board affords them little probative value.

In May 2011, the Board received a private opinion from audiologist R.E.W.  The examiner diagnosed bilateral sensorineural hearing loss and bilateral persistent tinnitus.  R.E.W. opined that it was at least as likely as not that both the Veteran's hearing loss and tinnitus are related to his military duties.  His duties of listening to high amplified radio signals and sounds bursts exposed him to noise levels that constitute acoustic trauma.  Acoustic trauma is an injury to the hearing mechanisms within the inner ear, caused by excessively loud noise.  Acoustic trauma is a common cause of sensory hearing loss.  

The Board concludes that this opinion is sufficient upon which to base a grant of service connection.  In this regard, R.E.W. considered the Veteran's contentions including his exposure to teletype/communications and aircraft noise.  Although it does not appear that R.E.W. had the benefit of the Veteran's claims file, the Board concludes that as the Veteran's acoustic trauma has been conceded and because the examiner provided a rationale for his opinions based on the conceded noise exposure, the preponderance of the evidence is in favor of the claims.  Accordingly, service connection for bilateral hearing loss and tinnitus is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


